Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-8 are presented for examination.

Drawings
The Fig. 1 is objected to because several numbers or symbols “100”, “200”, “30”, “70”, “60”, and “400” are pointing to the same figure 1.  Similarly, the Fig. 2 is objected to because several numbers or symbols “40”, “42”, and “41” are pointing to the same figure 2. Similarly, the Fig. 5 is objected to because numbers or symbols “60” and “70” are pointing to the same figure 5. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 


Specification
The abstract of the disclosure is objected to because it contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 recites the limitation "the discharge unit" in line 5.  There is insufficient antecedent basis for this limitation in the claim.


Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 

Onishi (US Pub. 2020/0061914) discloses a shaping stage has a shaping face where a shaping material is deposited and is used in a three-dimensional shaping apparatus by being 

	Ono et al (US Pub. 2018/014815) disclose a three-dimensional shaping apparatus having a droplet discharging apparatus and a control device specifying the position of each recess stage to move the mold relative to the nozzle of the droplet discharging apparatus.

	Hiji et al (US Pub. 2020/0139633) disclose a control unit drives a discharge head driving unit to move the discharge head in two dimensions and controls the discharge of an object material and the support material performed by the discharge head such that the object material is discharged in accordance with the object material route data obtained by the obtaining unit and the support material is discharged in accordance with the support material route data obtained by the obtaining unit.

	Mizukami et al (US Pub. 2019/0283320) disclose a control device that includes a forming data generating unit that analyzes path data including a path indicating a movement direction and a movement distance of the nozzle and a discharge parameter indicating discharging of the forming material, generates the forming data by adding an opening/closing command for driving the opening/closing mechanism to the path data, and transmits the forming data to the three-dimensional forming apparatus.

	Hiji et al (US Pub. 2020/0070413) disclose an obtaining unit obtains three-dimensional object data, object material route data, which indicates a discharge route of an object material, support material data, and support material route data, which indicates a discharge route of a 

	Anegawa (JP 2020104439 A) discloses a method for manufacturing a three-dimensional structure comprising a first molding step of molding a first portion of the three-dimensional structure by discharging a molding material toward a stage, an overlapping portion overlapping the first portion, and molding a second part of the three-dimensional structure, which does not overlap the first part, forms a space with the first part and has a non-overlapping part whose one end is in contact with the overlapping part.

The prior art of record does not teach or suggest individually or in combination about generating, based on a first data and a stage data, first changed data including a first changed route obtained by changing a first route from the first data, and an overlap degree between the first changed route and a recess portion is larger than an overlap degree between the first route and the recess portion.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/            Primary Examiner, Art Unit 2116